Citation Nr: 1014052	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  06-17 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for postoperative 
residuals of a left knee injury.

2.  Entitlement to a compensable rating for a scar residual 
of a left wrist injury.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
January 1969 to December 1970.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a November 
2005 rating decision by the Chicago, Illinois Department of 
Veterans Affairs (VA) Regional Office (RO).  In March 2008, a 
Travel Board hearing was held before the undersigned.  A 
transcript of that hearing is associated with the claims 
file.  In May 2008, these matters were remanded for further 
development.

The issues of entitlement to a compensable rating for a scar 
residual of a left wrist injury and to TDIU are being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the Veteran if any action 
on his part is required.


FINDINGS OF FACT

1.  An unappealed June 1972 rating decision denied the 
Veteran's claim of service connection for postoperative 
medial meniscus tear of the left knee essentially based on 
findings that such disability was not shown to be related to 
a left knee contusion in service (which was noted to be acute 
and transitory), but in fact was related to a subsequent, 
postservice, injury; unappealed May 1981 and December 1983 
rating decisions declined to reopen the claim.

2.  Evidence received since the December 1983 rating decision 
does not tend to show that the Veteran's current left knee 
disability is related to his left knee contusion in service; 
does not relate to the unestablished fact necessary to 
substantiate the claim of service connection for 
postoperative left knee medial meniscus tear; and does not 
raise a reasonable possibility of substantiating the claim. 


CONCLUSION OF LAW

New and material evidence has not been received, and the 
claim of service connection for postoperative medial meniscus 
tear of the left knee may not be reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) 
(including as amended effective May 30, 2008, 73 Fed. Reg. 
23353 (Apr. 30, 2008)).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Mayfield v. 
Nicholson, 444 F 3d. 1328 (Fed. Cir. 2006).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that VCAA notice in a claim to reopen must include (with 
some degree of specificity) notice of the basis for the prior 
denial of the claim, notice of the evidence and information 
necessary to reopen the claim, and notice of the evidence and 
information necessary to establish the underlying claim of 
service connection.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).

A letter in June 2005 provided the Veteran Kent-compliant 
notice, including of what was necessary to establish the 
underlying claim of service connection, and of his and VA's 
responsibilities in claims development.  The letter 
specifically advised him that to reopen the claim he needed 
to submit new and material evidence, and of the bases for the 
prior denial of the claim (and of what type of evidence would 
be new and material).  

The Veteran received notice regarding disability ratings and 
effective dates of awards in June 2008.  (See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006)).  Whether such notice 
was timely is moot.  

The Veteran's service treatment records (STRs) are associated 
with his claims file, and all pertinent postservice treatment 
records, to the extent possible, have been secured.  He has 
not identified any pertinent evidence that is outstanding.  
Notably, in a claim to reopen the duty to assist by arranging 
for a VA examination or obtaining a medical opinion does not 
attach until the previously denied claim is reopened.  
38 C.F.R. § 3.159(c)(4)(iii).  The VCAA left intact the 
requirement that a veteran must first present new and 
material evidence in order to reopen a previously and finally 
denied claim before the duty to assist provisions of the VCAA 
are fully applicable to the claim.  See Paralyzed Veterans of 
America, et. al., v. Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003).  The Board finds that VA has met its 
assistance obligations in this case.  The Veteran is not 
prejudiced by the Board's proceeding with appellate review.

Criteria, Evidence and Analysis

Initially, the Board notes all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal, has been reviewed.  Although the 
Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss, in 
detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must 
review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the 
relevant evidence as appropriate, and the Board's analysis 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

Generally, a rating decision denying a claim for VA benefits 
that is not appealed is final based on the evidence of record 
at the time of the decision, and may not be reopened or 
allowed based on such evidence.  38 U.S.C.A. § 7105.  
However, if new and material evidence is presented or secured 
with respect to the claim that has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  38 U.S.C.A. § 5108.  

New and material evidence is defined by regulation.  See 
38 C.F.R. § 3.156(a).  This regulation was revised effective 
for claims to reopen filed on and after August 29, 2001.  
Since the instant claim to reopen was filed after that date 
(in April 2005), the current definition applies. 

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence cannot be cumulative or redundant of the evidence 
already of record when the last final denial of the claim was 
made, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

A June 1972 rating decision denied service connection for 
postoperative medial meniscus tear of the left knee based 
essentially on findings that such was not shown to be related 
to a left knee contusion in service (which was acute and 
transitory), but rather was related to a subsequent 
postservice injury.  He was notified of that rating decision 
and of his right to appeal it.  He did not do so, and it 
became final.  38 U.S.C.A. § 7105.  

May 1981 and December 1983 rating decisions declined to 
reopen the claim of service connection for postoperative 
medial meniscus tear of the left knee.  The Veteran was 
notified of those decisions and of his appellate rights.  He 
did not appeal either decision, and they also are final.  The 
December 1983 rating decision is the last final decision in 
the matter of service connection for postoperative medial 
meniscus tear of the left knee.  38 U.S.C.A. § 7105.

Evidence of record at the time of the December 1983 rating 
decision included:  The Veteran's STRs, among them an October 
1970 record which shows he sustained a left knee contusion 
aboard ship when a safe fell pinning him; postservice 
treatment records including a March 30, 1972 dated notice of 
admission to John Cochran VA hospital (showing a diagnosis of 
internal derangement, left knee); an April 1972 statement 
from a private physician noting the Veteran was seen a month 
earlier for complaints of pain after a carpet fell on his 
left leg; statements from the Veteran reporting that he 
sustained a left kneecap injury in October 1970, and that a 
cast was placed on his leg aboard ship; April 7, 1972, to 
April 13, 1972 hospital records showing the veteran underwent 
arthrotomy and excision of medial meniscus; and a copy of a 
photograph of him the Veteran in a full length cast on his 
left lower extremity in service.

Evidence received since the December 1983 rating decision 
includes:  Complete March 1972 to April 1972 VA treatment 
records pertaining to the Veteran's left knee surgery; 
additional photographs of his left lower extremity in a cast, 
presumably while on active duty; VA records from May 1997 to 
September 2008 which show ongoing treatment for left leg 
(below the knee) amputation (for osteomyelitis) and 
prosthetic care; the Veteran's testimony at the March 2008 
Travel Board hearing; and statements from the Veteran.

As the claim was previously denied because it was not shown 
that the postoperative medial meniscus tear of the left knee 
was related to a left knee contusion in service (which was 
acute and transitory), but was related to a postservice 
injury, for additional evidence received to be new and 
material, it would have to tend to show that the Veteran's 
current left knee disability is indeed related to an 
injury/contusion inservice (and not to postservice injury).  

The additional photographs showing the Veteran was in a cast 
during service and the records of his postservice surgery are 
cumulative evidence, and therefore, not new.  The record 
previously included that the Veteran wore a cast in service 
(and such is not in dispute).  Likewise, the record 
previously showed that the Veteran had postservice knee 
surgery (and the records submitted do not include any new 
information that relates the Veteran's left knee disability 
to service).  As for the Veteran's testimony and statements 
relating his left knee disability to an injury in service, 
such evidence cannot serve to provide a competent link 
between the postservice medical disability and service.  
Moray v. Brown, 5 Vet. App. 211 (1993) (lay assertions on 
medical causation do not constitute material evidence to 
reopen a previously denied claim).  Records of more recent 
treatment are new evidence in that they were not previously 
of record; they are not material evidence, as they do not 
tend to relate the Veteran's left knee to his service or to 
an injury therein. 

As no further evidence has been received in connection with 
the instant claim to reopen, the Board must find that no 
evidence received since the December 1983 rating decision 
relates to the unestablished fact necessary to substantiate 
the claim (i.e., that the Veteran's left knee disability is 
related to an injury in service, rather than to a postservice 
injury), and that the evidence received since the December 
1983 rating decision does not raise a reasonable possibility 
of substantiating the claim of service connection for 
postoperative medial meniscus tear of the left knee.  
Accordingly, the evidence received since the December 1983 
rating decision cannot be found new and material, and the 
claim of service connection for postoperative medial meniscus 
tear of the left knee may not be reopened.


ORDER

The appeal to reopen a claim of service connection for 
postoperative medial meniscus tear of the left knee is 
denied.


REMAND

Regarding the Veteran's left wrist disability, the May 2008 
Board remand instructed the RO to arrange for the Veteran to 
be afforded a contemporaneous VA examination as he claimed 
that his left wrist disability had increased in severity 
since his last (September 2005) VA examination.  He was not 
afforded such examination.  Under Stegall v. West, 11 Vet. 
App. 268 (1998), a remand by the Board confers on the 
veteran, as a matter of law, the right to strict compliance 
with the remand orders.  The U.S. Court of Appeals for 
Veterans Claims has routinely held that the Board errs if it 
fails to ensure compliance with its remand orders.

Because the matter of entitlement to TDIU is inextricably 
intertwined with the claims for increase, consideration of 
that matter is deferred pending resolution of the increased 
rating claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).

Accordingly, the case is REMANDED for the following:

1.  The RO should arrange for the Veteran 
to be examined to determine the current 
severity of his left wrist scar residual 
of an injury.  The Veteran's claims file 
must be reviewed by the examiner in 
conjunction with the examination.  The 
examiner must describe the scar in detail, 
noting any associated symptoms and 
functional limitations (specifically 
including of wrist motion). It must be 
noted whether or not the scar is painful 
on examination.  

2.  The RO should then readjudicate these 
claims (the TDIU claim in light of the 
determinations made regarding the 
increased rating claim).  If either 
remains denied, the RO should issue an 
appropriate supplemental statement of the 
case and afford the Veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


